DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “when the second user performs the co-starring application" in lines 3-4 .  There is insufficient antecedent basis for this limitation in the claim.
The claim previously recites no “application” that a second user performs and thus it is unclear if some limitation which is left unclaimed is being referred to or whether some other limitation is meant to stand in for an application and whether this is meant to refer to a first recited “a co-starring application.”  In the interest of compact prosecution, the Examiner will interpret the claim as if it recites “when the second user performs the co-starring request” which is at least something that could conceivably have been performed by a second user.  However, note that there is no antecedent claim language for a second user necessarily performing any request either, although at least there must be some reception of a request from a second user.  Appropriate correction is required.
Note that claims 9-12 are rejected as well at least for carrying through this deficiency of their parent claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-8 and 13-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kojima et al1 (“Kojima”).
Regarding claim 1, Kojima teaches a moving image distribution system (note that this system is addressed below with the components below making up such a moving image distribution system with a processor configured to perform the various specific functions below that accomplish distribution of moving images for the system; see Kojima, paragraphs 0051-0055 and figure 1 teaching “content distribution and reception system 1 includes a content distribution server 2, a distributor terminal 11, a first viewer terminal 12, and a second viewer terminal 22, and such configurations are connected to each other through an internet communication network 3 or the other communication network such that data exchange can be performed” and this content being distributed is moving image content of “live content using a virtual space 30 described below and is used by a distributor hosting the live content” which is moving image content in the form of a an avatar moving in the virtual space based on motion of a distributor or operator as explained below and as noted in paragraph 0002 teaching this is a system “in which a distributor appears as a virtual character (an avatar) in a virtual space and an image thereof is distributed as a live content” and in “such a live content, an image in which the operation of the distributor is synthesized as the operation of the virtual character is distributed by a motion capture technology”), comprising:
a computer processor configured to (note that the system above is comprising this processor and the processor is configured to perform each of the following actions to facilitate the following functions; thus see Kojima, paragraphs 0051-0055 and figure 1 above where “content distribution server 2 is a server configured such that a general-purpose computer is operated by a computer program dedicated this system 1” such that this computer is a processor configure to perform the functions as explained below)
 distribute a moving image including an animation of a character object that is generated based on a motion of a first user (see Kojima, paragraphs paragraphs 0051-0055 as explained above teaching “content distribution and reception system 1 includes a content distribution server 2, a distributor terminal 11, a first viewer terminal 12, and a second viewer terminal 22, and such configurations are connected to each other through an internet communication network 3 or the other communication network such that data exchange can be performed” and this content being distributed is distributed by the content distribution server and is moving image content of “live content using a virtual space 30 described below and is used by a distributor hosting the live content” which is moving image content in the form of a an avatar moving in the virtual space based on motion of a distributor or operator as explained below and as noted in paragraph 0002 teaching this is a system “in which a distributor appears as a virtual character (an avatar) in a virtual space and an image thereof is distributed as a live content” and in “such a live content, an image in which the operation of the distributor is synthesized as the operation of the virtual character is distributed by a motion capture technology” meaning that the moving image includes an avatar character object that is animated with motion capture related to a first user; such animation of a character object generated based on motion of a first user is further explained in paragraphs 0066-0073 where “for the distributor to allow an avatar that is the own virtual alter ego to appear in the virtual space and to perform a desired operation, first, appearance data of the avatar, voice character data of the avatar, sound effect data of the avatar, music data of the avatar, and the like are stored in a data storage unit 11 i of the distributor terminal 11, as specification data of the avatar that is one of specification data of a virtual object described above, and an avatar operation unit 11 c acquires motion data by using data obtained by photographing the own movement with an acceleration sensor or a 3D camera mounted on the body of the distributor or the like who is an operator, or data obtained by sensing the movement of each part of the own body with a Doppler sensor, and acquires motion data of the avatar that is one of motion data of the virtual object described above” and this is creation of a moving image including an animation of a character object (avatar) generated based on movement of a first distributor user and distributed as a moving image to other viewers by the content distribution system; finally note that Kojima teaches that the system is dealing with a situation as in paragraph 0014 where “when a movement in a virtual space is broadcast as a live content, an action for avatars appearing in the virtual space to be in contact with each other, such as handshake, has no unnaturalness and an excellent operational feeling from the standpoint of operating the avatar” such that again it is clear that what is being broadcast is a moving image of a character object based on motion of a first user for example), 
transmit an invitation associated with host user information relevant to the first user to a second user (note that the claim uses broad and open-ended language which encompasses a large scope as the manner of transmission of the invitation is not limited nor is where it originates from (as a processor must simply be configured to transmit an invitation and not necessarily to create it for example), nor is the type of invitation limited other than it is in any way associated with host information which is in any way relevant to the first user (where again even the manner in which the information is relevant to the first user is not limited) but the invitation must be to a second user and as an invitation it must in some way request the second user to go or do something or must be a situation or action that makes it more likely for the invitee to do something or for some action to happen  – further note that host user has not been defined but may be a different user, the first user, or even the second user and thus host user information relevant to the first user could also refer to another user if that information is relevant to the first user; thus see Kojima, paragraphs 0056-0062 teaching “a content information storage unit 2 c provided in the server 2 stores information of a content (a broadcasting program) that is being subjected to internet live broadcast or is planned to be subjected to the internet live broadcast in the future, information of a distributor distributing the content, information of whether the content accepts or refuses the participation of an avatar from the outside, information of a specific viewer in a case where the participation of an avatar only from the specific viewer is allowed, or the like” and “content distribution unit 2 d transmits the live content transmitted from the distributor terminal 11 to each of the terminals that have requested viewing and provides the live content for the viewing” such that the content distribution server contains retains and transmits information such as host user information relevant to a first user to second users such as the “information of a content…that is being subjected to internet live broadcast” and “information of a distributor distributing the content” which is then able to be “requested” for “viewing” by the user and the second user does so through the content distribution server transmitting an invitation associated with host user information relevant to the first user to a second user in the form of the content listings displayed to a user of the live content from which they can elect to accept such invitations to join the streams as in paragraphs 0093-0096 teaching that upon connecting to the system, the distribution system sends “a portal screen of a moving image distribution service” which “is displayed on a display panel 12-1 displaying various images, still images, moving images, or letter information” and the “viewer selects in advance a live content that the viewer himself/herself wants to view as the internet live broadcast, from a display list (not illustrated), and FIG. 5 illustrates a situation in which the live content that is selected in advance by the viewer is displayed” meaning that each live content stream from each distributor and for example certain first user host distributor such as in figure 5 is shown as host display list information relevant to the first user and this listing of content which can be joined by a second user viewer is an invitation to a second user transmitted to a second user of host information relating to a first user as this listing allows the viewing user to choose from various distributors for example, as further mentioned in paragraphs 0106-0107 a “the server 2 displays the live content as a content that can be viewed on a suitable page of a distribution service site as a list or distributes the list to each of logged-in viewer terminals” such that again this listing functions as an invitation transmitted to second viewing users or distributors to join the live content stream through viewing and various participation for example and where the list is further explained as functioning as an invitation to view the live content of a distributor as in paragraph 0111 teaching that “[a]ccording to the list, a viewer who knows the existence of the live content during the broadcast performs the application of the viewing of the live content that is the internet live broadcast with respect to the server 2 from the first viewer terminal 12 (step S105), and as a result thereof, the specification data and the motion data of the virtual object in the virtual space 30, including the motion data 9-2 of the avatar 12-1 b of the distributor of the appearance data 9-1 of the avatar, are transmitted to the first viewer terminal 12 from the server 2 (step S106), and the rendering (the drawing) is performed by the first viewer terminal 12” such that again this list information gives information about the host distributor allowing the user to view the stream and is an invitation to view the live content moving image of the distributor avatar for example;
note that the “invitation” may alternatively be an invitation to participate in the live content in some manner as well such that for example if a first user provides an invitation through the content server to participate through posting comments or through participating with a virtual avatar or to performing certain actions with an avatar then this would be such an invitation as well as in paragraph 0152 and figure 17 for example teaching the “Recommendation of Contact Target Avatar by System” where the “system may recommend the distributor avatar with respect to the viewer avatar, as a handshake target, or may recommend an avatar or the like that performed handshake in the past” such that there is “a flag 17-1 representing a recommendation on the distributor avatar 12-1 b that is an avatar recommended as described above, and as a result thereof, the viewer viewing the live content is capable of easily distinctively recognizing the distributor avatar 12-1 b from the other avatar 17-2” such that this serves as an invitation transmitted with information relevant to a host user who is a first user to a second user to contact the host user for example during participation and viewing of the live moving image content), 
generate, in response to receiving a co-starring request from the second user, a co-starring moving image in which the first user and the second user perform co-starring (note that “co-starring” is interpreted in terms of the meaning of “starring” in the context of the invention which is essentially broadcasting/distributing content which may “star” some user which is taken to mean that the user is the center of attention in some way of the content and thus “co-starring” is sharing in some manner this centering of attention with another user being broadcast/distributed with the same content;  see Kojima, paragraphs 0056-0062 teaching the content distribution server and its associated processor again are configured to perform such functions which generate this co-starring moving image which will be explained further below as the image in which the avatar characters of a first and second user may co-star together in a moving image where the information about the content being distributed includes “information of whether the content accepts or refuses the participation of an avatar from the outside, information of a specific viewer in a case where the participation of an avatar only from the specific viewer is allowed, or the like” and once content is ready then the server “transmits the live content transmitted from the distributor terminal 11 to each of the terminals that have requested viewing and provides the live content for the viewing” and such participation of an avatar from outside the distribution may be requested which is a co-starring request from a second user as in paragraphs 0114-0126 and figures 10-12 teaching “Addition of Viewer Avatar to Live Content During Live Broadcast” such that this is a description of co-starring as a viewer avatar with the distributor for example and is “an operation in which a viewer using the first viewer terminal 12 allows an avatar 100 that is the own alter ego to participate in the live content in a state in which the first viewer terminal 12 is viewing the live content during the internet live broadcast that is distributed first the distributor terminal 11” and this requires “application” by the second user viewer to perform such “participation” where “the application of avatar participation is performed with respect to the server 2 from the first viewer terminal 12” and “server 2 accepting the application determines the necessity of the participation of the viewer avatar 100 by any of the following methods or the other method” including “transmitting information or the like of the viewer (for example, an online name) to the distributor terminal 11 and for requesting the determination of the distributor (step S202)” and “[i]n a case where the distributor permits the participation, information of the permission is transmitted to the server 2 and is further transmitted to the viewer terminal 12 by the operation of the distributor terminal 11” or there is “a method for the distributor to accept in advance the avatar participation only from a specific viewer” and “information such as an online name, a login account, and an IP address, and thus, the availability of the application of the avatar participation from the viewer terminal 11 is determined by the server 2, and a determination result is transmitted to the viewer terminal 11” such that the request to participate may be accepted automatically by the system and distributor and will result in the co-starring moving image being generated where “for example, in the case of a dance scene, the viewer may feel like having a sense of solidarity by participating in the live content in the form of an avatar and by dancing along with an operator of each avatar already participating in the live content, or may want to insert the own avatar into the live content and to view the live content from a desired viewpoint that is set by the viewer himself/herself” and thus “in a case where the viewer performs the application with respect to the server 2 in order to newly insert the own avatar 100 into the live content while viewing the live content of the live broadcast, and the application is permitted by any of the methods described above, the appearance information, the motion data, or the like of the avatar that is necessary data is transmitted to the server 2” and “server 2 that receives the data starts to transmit the appearance data, the motion data, or the like of the viewer avatar 100 that is received from the viewer terminal 21 to the distributor terminal 11 distributing the live content (step S206), and then, in the procedure described above, the distributor terminal 11 generates data of the live content during the live broadcast (the appearance data, the motion data, or the like of each of the virtual objects including the avatar) in the contents including the viewer avatar 100 in the virtual space, and transmits the data to the server 2, as the subsequent live content (step S207), and the server 2 distributes the live content in which the viewer avatar 100 participates to each of the terminals viewing the live content, including the viewer terminal 11” where figure 11 for example shows a co-starring moving image as well as views of the moving images as in figure 12; 
note also that a co-starring moving image in which “contact” between co-starring avatars is requested or invited is possible as well such that a co-starring request is one to contact the distributor avatar through the described “contact” actions as in paragraphs 0128-0129 teaching “it is considered that the viewer who appears and participates in the live content, in the form of an avatar, wants not only the enjoyment described above such as the enjoyment in which the appearance or the movement of the own avatar is viewed by the other viewer, the enjoyment in which the virtual space of the live content is seen from the viewpoint of the avatar, or the enjoyment of having a conversation with the other avatar, but also the enjoyment of an action involving contact between the avatars such as the enjoyment of handshaking with the avatar and the enjoyment of dancing with the other avatar” and the second user may request such co-starring to generate such a co-starring image with such contact co-starring as in paragraphs 0140-0145 teaching “the details in a case where the avatars shake hands with each other, which is executed by the content distribution and reception system of the invention” and a request to perform his co-starring exemplary handshaking action is performed based on distance for example where “specification may be performed by the setting of the viewer who plans to perform handshake, according to an operation, or may be automatically performed by the system in the condition of the closest avatar or the like, from the situation of the virtual space 30” such that co-starring moving image of this is generated based on a request by the second user to perform this handshake while being within the proper distance threshold for example), and
distribute the co-starring moving image to a viewing user, by executing a computer-readable command (see Kojima, paragraphs 0113 teaching for example that “the live content that is distributed by the distributor terminal 11 is not limited to the first viewer terminal 12, but other users using this moving image distribution system including the second viewer terminal 22 are also capable of performing an application to view the live content” which would be co-starring live content which is distributed to many terminals as explained in paragraphs 0114-0126 above where “addition” of a viewer avatar may be performed as in figures 10-12 and “server 2 that receives the data starts to transmit the appearance data, the motion data, or the like of the viewer avatar 100 that is received from the viewer terminal 21 to the distributor terminal 11 distributing the live content (step S206), and then, in the procedure described above, the distributor terminal 11 generates data of the live content during the live broadcast (the appearance data, the motion data, or the like of each of the virtual objects including the avatar) in the contents including the viewer avatar 100 in the virtual space, and transmits the data to the server 2, as the subsequent live content (step S207), and the server 2 distributes the live content in which the viewer avatar 100 participates to each of the terminals viewing the live content, including the viewer terminal 11” such that the content is distributed to the distributor first hosting user and the first user and “each of the terminals viewing the live content” as selected from the list as the second viewer did for example).
Regarding claim 2, Kojima teaches all that is required as applied to claim 1 above and further teaches, wherein the co-starring request is received only from an invited user who has received the invitation, and the invited user includes the second user (the second user has to be the person sending the costarring request and they have to be someone who is considered an “invited user” but there is no limit on what or who does such inviting or when the inviting occurs nor what exactly constitutes that someone is invited; note that as above the invitation as in claim 1 in Kojima is an invitation to view the content through providing a displayed host/distributor information listing or the invitation may relate to further levels of participation including but not limited to invitations to co-star or invitations to perform contact co-starring actions with the host first user; thus in the case that the invitation is a displayed listing of information inviting a viewer to join the live content, then when the viewer joins the live content as in paragraphs 0094-0096 wherein “viewer selects in advance a live content that the viewer himself/herself wants to view as the internet live broadcast, from a display list (not illustrated), and FIG. 5 illustrates a situation in which the live content that is selected in advance by the viewer is displayed” then such a second user viewer that selects to view the content is an invited user who has received the invitation and when such a user requests co-starring participation as in paragraphs 0114-0126 as explained above then this means the co-starring request is received only from an invited second user who has received the invitation; additionally and/or alternatively, in the case that the invitation is an invitation during viewing to further participate and to perform contact actions for example then such co-starring requests are received only from invited users who have received the invitation to perform such co-starring such as in paragraphs 0128-0129 teaching “it is considered that the viewer who appears and participates in the live content, in the form of an avatar, wants not only the enjoyment described above such as the enjoyment in which the appearance or the movement of the own avatar is viewed by the other viewer, the enjoyment in which the virtual space of the live content is seen from the viewpoint of the avatar, or the enjoyment of having a conversation with the other avatar, but also the enjoyment of an action involving contact between the avatars such as the enjoyment of handshaking with the avatar and the enjoyment of dancing with the other avatar” such that these types of actions are co-starring actions as further explained paragraphs 0114-0126 explaining the co-starring request for “avatar participation” such that the user co-stars as a participant as in figures 11-12 for example and this request may be received only from an invited user who has received the invitation as in the teaching that “it is considered that the viewer who appears and participates in the live content, in the form of an avatar, wants not only the enjoyment described above such as the enjoyment in which the appearance or the movement of the own avatar is viewed by the other viewer, the enjoyment in which the virtual space of the live content is seen from the viewpoint of the avatar, or the enjoyment of having a conversation with the other avatar, but also the enjoyment of an action involving contact between the avatars such as the enjoyment of handshaking with the avatar and the enjoyment of dancing with the other avatar” and as in paragraphs 0151-0155 as explained above when the invitation is one such as the “recommendation” inviting a second user viewing avatar to contact a recommended distributor host first user then this co-starring request to the distributor is only from an invited user who has seen the recommendation inviting contact such as the second user invited by the recommendation).
Regarding claim 3, Kojima teaches all that is required as applied to claim 1 above and further teaches wherein the host user information is presented to the second user (note that as with claim 2 above, this limitation deals with the invitation which may be about the host user in separate ways depending on the invitation; thus in the case that the invitation is a displayed listing of information inviting a viewer to join the live content, then when the viewer joins the live content as in paragraphs 0094-0096 wherein “viewer selects in advance a live content that the viewer himself/herself wants to view as the internet live broadcast, from a display list (not illustrated), and FIG. 5 illustrates a situation in which the live content that is selected in advance by the viewer is displayed” then the display list about the content of the host user from which “the list, a viewer who knows the existence of the live content during the broadcast performs the application of the viewing of the live content that is the internet live broadcast with respect to the server 2 from the first viewer terminal” meaning that the host user information is displayed to the second user in this manner through the list; additionally and/or alternatively, in the case that the invitation is an invitation during viewing to further participate and to perform contact actions and the invitations are those as in figure 17 and paragraphs 0151-0155 as explained above, then such “recommendation” displayed to the second user is host information presented to the second user).
Regarding claim 4, Kojima teaches all that is required as applied to claim 1 above and further teaches wherein the host user information includes user evaluation information indicating evaluation with respect to the first user (note that the user evaluation information indicating evaluation with respect to the first user does not limit the subject of the evaluation such that this information could be the host/first user evaluating something or this could be evaluation information about the first user such as evaluations of the first user by other users for example; see Kojima, paragraphs 0151-0155 and figure 17 as explained above where the host user information includes user evaluation information indicating evaluation with respect to the first user as “system may recommend the distributor avatar with respect to the viewer avatar, as a handshake target, or may recommend an avatar or the like that performed handshake in the past” and “a flag 17-1 representing a recommendation on the distributor avatar 12-1 b that is an avatar recommended as described above” is such a user evaluation information).
Regarding claim 6, Kojima teaches all that is required as applied to claim 1 above and further teaches wherein the host user information includes host user evaluation information indicating evaluation with respect to the first user in the co-starring moving image (note that similarly to claim 4 above, the “host user evaluation information indicating evaluation with respect to the first user in the co-starring image” could refer to the first user being the subject of the evaluation information or the first user providing evaluation of something;  see Kojima, paragraphs 0151-0155 and figure 17 as explained above where the host user information includes host user evaluation information indicating evaluation with respect to the first user as “system may recommend the distributor avatar with respect to the viewer avatar, as a handshake target, or may recommend an avatar or the like that performed handshake in the past” and “a flag 17-1 representing a recommendation on the distributor avatar 12-1 b that is an avatar recommended as described above” is such a host user evaluation information as the first user is the host as explained above).
Regarding claim 7, Kojima teaches all that is required as applied to claim 1 above and further teaches wherein the host user information includes moving image evaluation information indicating evaluation with respect to the moving image (note that “moving image evaluation information indicating evaluation with respect to the moving image” could refer to any evaluation made about the moving image including traits of the moving image itself such as image quality, color balancing, bit rate, streaming quality, etc., or to evaluations made by any actor about the content or subjects depicted in the moving image and the like as these would all be examples of evaluation information relating to the moving image making them all evaluation information indicating evaluation with respect to the moving image; thus in the case above where the host user information is interpreted along with the invitation to perform additional co-starring such as contact actions as in Kojima at paragraph 0152 and figure 17 for example teaching the “Recommendation of Contact Target Avatar by System” where the “system may recommend the distributor avatar with respect to the viewer avatar, as a handshake target, or may recommend an avatar or the like that performed handshake in the past” such that there is “a flag 17-1 representing a recommendation on the distributor avatar 12-1 b that is an avatar recommended as described above, and as a result thereof, the viewer viewing the live content is capable of easily distinctively recognizing the distributor avatar 12-1 b from the other avatar 17-2” such that this serves as an invitation transmitted with information relevant to a host user who is a first user to a second user to contact the host user and this recommendation serves as evaluation information indication evaluation with respect to the host in the moving image such that all viewers know who in the moving image has been evaluated and recommended for such interactions).
Regarding claim 8, as rendered definite as explained above, Kojima teaches all that is required as applied to claim 1 above and further teaches wherein the invitation includes first benefit information indicating a first benefit that is offered to the second user when the second user performs the co-starring request note that an invitation which “includes…benefit information indicating a…benefit that is offered” is extremely broad as the type of benefit is not limited, nor the manner in which a benefit is experienced or distributed necessarily, nor how the invitation includes such a benefit that is offered or what form such a benefit offer must take and for example an invitation can include an benefit offer explicitly or an invitation can implicitly offer a benefit as an invitation may necessarily mean that some service or benefit is given once an invitation is accepted; furthermore “benefit” is extremely broad and can be anything which provides a benefit to a user where this may include such things as physical benefits, monetary benefits, virtual benefits, emotional benefits, social benefits, gift benefits and anything that gives an advantage or profit in any of these aspects such that these all qualify as benefits; in light of this, see Kojima, paragraphs 0124-0129 teaching that “it is considered that the viewer who appears and participates in the live content, in the form of an avatar, wants not only the enjoyment described above such as the enjoyment in which the appearance or the movement of the own avatar is viewed by the other viewer, the enjoyment in which the virtual space of the live content is seen from the viewpoint of the avatar, or the enjoyment of having a conversation with the other avatar, but also the enjoyment of an action involving contact between the avatars such as the enjoyment of handshaking with the avatar and the enjoyment of dancing with the other avatar”  0151-0155 and figure 17 as explained above where the invitation in the form of the recommendation displayed to the second user is an invitation and includes first benefit information indicating a first benefit offered to the second user when the second users performs a co-starring request to perform co-starring with a host user such as a contact action such as a handshake or dancing or any other such action, which gives a user greater satisfaction and a first benefit of “the enjoyment of an action involving contact between the avatars” such that when invited to co-star through recommending the host this offers the first benefit of such “enjoyment” when the user performs the co-starring request which may then lead to acceptance and generation of the co-starring moving image with the host first user distributor avatar through this invitation “flag 17-1 representing a recommendation on the distributor avatar 12-1 b that is an avatar recommended as described above”” for example such that a second user may see the invitation recommendation of a host user and understand that an enjoyment benefit is offered by this host user which the second user must request through the various methods explained throughout).
Regarding claim 13, Kojima teaches all that is required as applied to claim 1 above and further teaches wherein the co-starring moving image includes a character co-starring moving image (note that a “character co-starring moving image” is extremely broad and must include the following elements as addressed below but does not necessarily exclude any elements from such a moving image either and thus such a character co-starring moving image could also include sound or not include sound for either or both or neither character and is a “character” co-starring moving image as it stars a character object in some way for example which could be an avatar or an object of an avatar etc; see Kojima as explained below) including a first character object that is generated based on the motion of the first user and a second character object that is generated based on a motion of the second user (see Kojima, paragraphs 0114-0126 teaching the co-starring moving image includes a character co-starring moving image including a first character object that is generated based on the motion of the first user such as the avatar of the host first user distributor and a second character object that is generated based on a motion of a second user such as the avatar of the second user animated based on the motion of the second user viewer where “the viewer is capable of just viewing the transmitted live content of the live broadcast, but for example, in the case of a dance scene, the viewer may feel like having a sense of solidarity by participating in the live content in the form of an avatar and by dancing along with an operator of each avatar already participating in the live content, or may want to insert the own avatar into the live content and to view the live content from a desired viewpoint that is set by the viewer himself/herself” and “in a case where the viewer performs the application with respect to the server 2 in order to newly insert the own avatar 100 into the live content while viewing the live content of the live broadcast, and the application is permitted by any of the methods described above, the appearance information, the motion data, or the like of the avatar that is necessary data is transmitted to the server 2” and “server 2 that receives the data starts to transmit the appearance data, the motion data, or the like of the viewer avatar 100 that is received from the viewer terminal 21 to the distributor terminal 11 distributing the live content (step S206), and then, in the procedure described above, the distributor terminal 11 generates data of the live content during the live broadcast (the appearance data, the motion data, or the like of each of the virtual objects including the avatar) in the contents including the viewer avatar 100 in the virtual space, and transmits the data to the server 2, as the subsequent live content (step S207), and the server 2 distributes the live content in which the viewer avatar 100 participates to each of the terminals viewing the live content, including the viewer terminal 11”).
Regarding claim 14, Kojima teaches all that is required as applied to claim 13 above and further teaches wherein the co-starring moving image includes a sound co-starring moving image (note a “sound co-starring moving image” as recited is extremely broad and simply must include some portion of content of the moving image where sound is included in some manner “of the second user” and could also include sound of the first user but must at least include a firs character object based on motion of the character and include a sound of the second user such that this would make it a “sound co-starring image”) including the first character object that is generated based on the motion of the first user (see Kojima, paragraphs 0114-0126 as explained above where the co-starring moving image is including a first character object that is generated based on the motion of the first user such as the avatar of the first user moving based on “motion data…of each of the virtual objects including the avatar)” ) and a sound of the second user (see Kojima, paragraphs 0114-0126 as explained above with reference to claim 13 where the co-starring moving image includes also a sound of the second user as “server 2 that receives the data starts to transmit the appearance data, the motion data, or the like of the viewer avatar 100 that is received from the viewer terminal 21 to the distributor terminal 11 distributing the live content (step S206), and then, in the procedure described above, the distributor terminal 11 generates data of the live content during the live broadcast (the appearance data, the motion data, or the like of each of the virtual objects including the avatar) in the contents including the viewer avatar 100 in the virtual space, and transmits the data to the server 2, as the subsequent live content (step S207), and the server 2 distributes the live content in which the viewer avatar 100 participates to each of the terminals viewing the live content, including the viewer terminal 11” and this data of the avatars including the viewer avatar may include “sound of the second user” as explained in paragraphs 0082-0088 where this is included in the “specification data of the virtual object including the appearance data of the avatar, or the motion data of the virtual object described above, to the server 2, or for posting a new virtual object to the live content that is being viewed by the viewer himself/herself” and “where the avatar is displayed by including not only the appearance but also the voice (herein, “display” is used as a meaning including not only the display of an image but also the display of a voice, a sound effect, or the like using a speaker, an oscillator, or the like), information of a voice generated by the avatar, and character information of the voice may be included in a data target that is transmitted/received or stored by the system 1, as the specification data of the avatar including the appearance data of the avatar” and for “character information of the voice production that is used in the voice change (a frequency spectrum of voice production of a young female character, or the like) is included in the specification information of the avatar including the appearance information of the avatar, along with voice production information of a person operating the avatar, such as the viewer” and similarly “when the virtual object is added to the live content, a sound effect (explosion sound, collision sound, flying sound, onomatopoeia, and the like) or music may be added, and such sound effect data and music data may be target data that is transmitted/received or stored by the system 1” such that when the operator of the avatar of the second user or virtual character object of the second user causes the avatar to be provided with voice information then sound of the second user is included and the co-starring moving image may be considered a sound moving image at that point along with the first moving avatar based on the motion of the first user distributor).
Regarding 15, Kojima teaches all that is required as applied to claim 14 above and further teaches wherein the co-starring moving image is the character co-starring moving image including the first character object that is generated based on the motion of the first user and the second character object that is generated based on the motion of the second user or the sound co-starring moving image including the first character object that is generated based on the motion of the first user and the sound of the second user (note that this merely combines the logical relationship of claims 13 and 14 above such that the character co-starring moving image and sound co-starring moving image as such have been addressed as in claims 13 and 14 above), and
the character co-starring moving image and the sound co-starring moving image are capable of being alternately switched (note that the claim does not specify what being “capable of being alternately switched” is limited to and furthermore does not actually require any switching to ever be performed or even that the system itself must be capable of doing the switching, so long as between the two “character co-starring moving image” and “the sound co-starring moving image” there is some way that the co-starring moving image is alternatively switched between; thus see Kojima, paragraphs 0114-0126 as addressed above explaining the character co-starring moving image may be one in which at least the two character avatars are moving based on the motion of the users and for example could correspond to “for example, in the case of a dance scene, the viewer may feel like having a sense of solidarity by participating in the live content in the form of an avatar and by dancing along with an operator of each avatar already participating in the live content” and in another instance the co-starring moving image could correspond to a sound co-starring moving image which has motion data from the first user where a first host user is moving and causing an avatar to move accompanied by the “sound data” from the avatar of the second user viewer as in paragraphs 0082-0088 teaching the viewer avatar may include voice and sound data of the second user such that when this information is transmitted and then distributed then the co-starring moving image is a sound co-starring moving image and this for example could be during a “conversation with the other avatar” as mentioned in paragraph 0128 for example and in paragraph 0008 teaching “in the virtual space, the viewer is capable of enjoying a conversation with a distributor avatar that hosts and distributes the live content” and thus it is clearly capable that such modes can be switched between and they are switched between in Kojima at any time where the second user provides sound as this necessarily meets the definition of providing a sound co-starring moving image and whenever the co-starring moving image includes at least the movement of both avatar character objects based on movement of the users such as a dance then this is the character co-starring mode).
Regarding claim 16, Kojima teaches all that is required as applied to claim 1 above and further teaches wherein the second user is one of a plurality of viewing users (see Kojima, paragraphs 0051-0055 teaching the system includes that of the “first viewer terminal 12” and a “second viewer terminal 22” and “a distributor terminal” who are all a plurality of viewing users of which the second user is one and further teaching “in order to simplify and clarify the configuration illustrated in FIG. 1 and the above description, the number of terminals to be configured or the like is limited, but in the implementation of the invention, it is obvious that a larger number of viewer terminals can be included,” and where the second user is the user of the “first viewer terminal 12” as in many of the explanations with regard to paragraphs 0082-0088 and figure 4 teaching “one configuration example of the first viewer terminal provided in the content distribution and reception system of FIG. 1” and for example as seen in figure 17 the second user 100 is one of a plurality of viewing users distinguished from viewing users “17-2” for example).
Regarding claim 17, the instant claim is similar to claims 1 and 2 above and differs only in that the “users” of claim 1 are specified as “viewers”.  The Examiner has applied art to the rejections of claims 1 and 2 above such that the users in claims 1 and 2 are viewers. In light of this, the limitations of claims 17 correspond to the limitations of claims 1 and 2; thus it is rejected on the same grounds as claims 1 and 2.
Regarding claim 18, Kojima teaches all that is required as applied to claim 17 above and further teaches wherein the computer processor includes a plurality of computer processors (note that the claim does not specify what is done with any such plurality of computer processors nor are these tied to the remaining limitations; see Kojima, paragraphs 0050-0055 and figure 1 where the system includes a computer processor made up of the combination of the content distribution server 2, a distributor terminal 11 and viewer terminals 12 and 22 for example and this processor then is made up of the processors of these terminals where “content distribution server 2 is a server configured such that a general-purpose computer is operated by a computer program dedicated this system 1” and works with another processor of “distributor terminal 11, for example, is a personal computer that is used in internet live broadcast that is the distribution of a live content using a virtual space 30 described below and is used by a distributor hosting the live content” as well as processors of “viewer terminal 12, for example, is a personal computer that is used by a viewer viewing the live content described above, as live broadcast, or may be attained by using various information terminals such as a smart phone or a personal digital assistant (PDA)”), the viewing user includes a plurality of viewing users (see Kojima, paragraphs 0051-0055 teaching the system includes that of the “first viewer terminal 12” and a “second viewer terminal 22” and “a distributor terminal” who are all a plurality of viewing users of which the second user is one and further teaching “in order to simplify and clarify the configuration illustrated in FIG. 1 and the above description, the number of terminals to be configured or the like is limited, but in the implementation of the invention, it is obvious that a larger number of viewer terminals can be included,” and where the second user is the user of the “first viewer terminal 12” as in many of the explanations with regard to paragraphs 0082-0088 and figure 4 teaching “one configuration example of the first viewer terminal provided in the content distribution and reception system of FIG. 1” and for example as seen in figure 17 the second user 100 is one of a plurality of viewing users distinguished from viewing users “17-2” for example), and the invited user includes a plurality of invited users (see Kojima, paragraphs 0151-0155 and figure 17 where for example the invitation to participate with the recommended host avatar is an invitation to any viewers and other avatars can be seen who can also distinguish the host user and thus these are also invited users).
Regarding claims 19 and 20, the instant claims merely claim a method and apparatus, respectively which correspond to the system as addressed in claim 1 above.  In light of this, the limitations of claims 19 and 20 correspond to the limitations of claim 1; thus they are each rejected on the same grounds as claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kojima in view of Stinson  III et al2 (“Stinson”).
Regarding claim 5, Kojima teaches all that is required as applied to claim 1 above but fails to teach wherein the host user information includes viewership information indicating a number of viewing users of the moving image.  Note that in the context of the claims above, such inclusion of user information would be compatible with the mapping of Kojima above whereby the listing information of content provided to a user to select from comprises the invitation.  Thus Kojima stands as a base device upon which the claimed invention can be seen as an improvement through providing host user information in an invitation setting to view content which includes viewership information indicating a number of viewing users of the moving image being distributed where such a feature would allow users to know a baseline amount of popularity or even be given an idea of interaction levels or quality level of content of the moving image provided by a host user through such viewership levels.
In the same field of endeavor relating to providing a selection of content for viewing by users including host information which invites viewing in the context of a stream of hosted content, Stinson teaches that it is known to provide a selection of content inviting a user to watch which includes host user information including viewership information indicating a number of viewing users of the moving image (see Stinson, paragraphs 0037-0042 teaching a “social TV application 155 may be configured to provide a user interface 160 to allow for the operation and control of its functions by a user of the adjunct device 135” and a “social network 170 may further provide an application programming interface (API) configured to provide social networking information (such as the social graph) and functionality from the social network 170 for use in additional contexts” such that viewership information indicating a number of viewing users of a moving image may be accomplished based on “identifier of channels or instances of media content 105 currently being experienced by the subscribers” such that this experience of content is of moving images from a list inviting a viewer to join the content as in paragraphs 0059-0065 and figure 3 teaching “informational display 305 may be configured to display information regarding the paired MCPS 125” and “may further include additional information regarding what media content 105 is being provided” and “may be configured to display what channel and media content 105 are currently being experienced by a viewer of the display device 130, a short description of the media content 105 currently being experienced, the season and episode number of the media content 105 currently being experienced, and the logo of the channel currently being experienced” such that this is host information in the invitation to join and view the content and as in paragraphs 0067-0073 and as seen in figure 4 where viewership indicating a number of viewers such as friends watching particular content is shown to a user and “popularity indications 405 may be used to indicate the number of friends who are presently viewing an instance of media content 105, rather than the number of friends who have joined a chat room corresponding to the instance of media content 105” such that it can be seen “4 friends watching” and “3 friends watching” etc).  Thus Stinson provides a known technique applicable to the base system of Kojima above.
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Kojima to apply this technique of Stinson as doing so would be no more than application of a known technique to a base system ready for improvement and the modification would yield predictable results and result in an improved system.  The predictable result would be that live content provided by distributors and offered as a list inviting users to participate in the content such as in Kojima would have included host information including viewership information indicating a number of viewing users of the moving image such that the second user invitation transmitted would include such host information and viewing information which could show the number of people participating and viewing in the live content from the distributor.  This would result in an improved system as a user choosing to accept an invitation to join content and a livestream could be quickly apprised of popularity and interaction with the content which gives additional information that one would consider when determining whether to accept an invitation or not.
Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kojima in view of Kawakami et al3 (“Kawakami”).
Regarding claim 9, as rendered definite as explained above, Kojima teaches all that is required as applied to claim 8 above but fails to teach wherein the invitation includes second benefit information indicating a second benefit that is offered to the second user when the co-starring moving image in which the second user and the first user perform the co-starring is generated.  Rather, while Kojima teaches that multiple benefits including first and second benefits could be realized by a user by co-starring in a generated co-starring moving image (such as enjoyment from avatar contact and interaction or enjoyment from dancing), the same invitation to participate and co-star does not necessarily include both benefits as the recommendation invitation for contact with the avatar would only indicate enjoyment benefits to the first user as a result of accepting.  Then once accepted, there would not necessarily be a second benefit for when the content is generated as the benefit would continue to be the greater enjoyment of the enhanced co-starring effects.  Thus Kojima stands as a base system upon which the claimed invention can be seen as an improvement such that an invitation includes second benefit information indicating a second benefit that is offered to the second user when the co-starring moving image in which the second user and the first user perform the co-starring is generated such that this this would lead to improvements in heightening enjoyment of a user and allow additional benefits for participating such as reception of second benefits in addition to the first type above.  
In the same field of endeavor relating to allowing user’s to co-star in moving images with avatar’s moving based on motion of users where such moving images are then distributed to a plurality of users who may be invited to participate (see Kawakami, paragraphs 0108-0113 for example teaching “live content that is posted and distributed from the first distributor terminal 11 is viewed by the first viewer terminal 12” and “distributor who plans to stage and distribute a live content applies content distribution to the server 2 by using the first distributor terminal” such that when “distribution is permitted, and thus, the first distributor terminal 11 transmits motion data relevant to avatar display of the first distributor to the server 2 from each of the virtual items in the first virtual space illustrated in FIG. 9, as the live content, and starts to transmit a rendering image of the first virtual space seen from the avatar of the first distributor (FIG. 10(A), all items in the first virtual space seen from a first avatar 12-1 b are rendered, and the same applies to the followings) and a rendering image seen from a first virtual camera having a field angle of 91 (may be a fixed field angle or a zoomable field angle), disposed in the first virtual space (FIG. 10(B)) to the server 2 (step S104)” where “a viewer who knows the existence of the live content during the broadcasting applies the viewing of the live content to the server 2 from the first viewer terminal 12 (step S105), and as a result thereof, the rendering image of the first virtual space seen from the avatar of the first distributor (FIG. 10(A)) and the rendering image seen from the first virtual camera (FIG. 10(B)) are continuously transmitted as a moving image to the first viewer terminal 12 from the server 2, and the viewer selects and displays a desired image by a manipulation, and thus, is capable of viewing the image” and as in paragraphs 0118-0122 a “first” and “second” “distributor” may co-star as seen in figures 16-18 and 20-29 such that they both appear in live content) and , Kawakami teaches a known technique where benefits are offered to users who co-star beyond first benefits of enjoyments including providing second benefit information indicating a second benefit that is offered to the second user when the co-starring moving image in which the second user and the first user perform the co-starring is generated (see Kawakami, paragraphs 0114-0117 teaching the concept of a second benefit in the form of “a commitment operation of the first virtual item 12-1 d representing the ribbon-type appearance in order for indicating the support, the praise, or the like with respect to the live content from the first viewer terminal 12 viewing the live content that is being distributed by the first distributor terminal 11” and “an image of the first virtual item 12-d is added to the live content, as with a rendering image seen from the viewpoint of the first distributor avatar 12-1 b, illustrated in FIG. 15(A), and a rendering image seen from the viewpoint of the second virtual camera, illustrated in FIG. 15(B) (step S203), and the image can be visually recognized by all viewers viewing the live content (including the first distributor), and thus, all of the viewers understand the feeling of support or praise that the viewer wanted to represent” such that here when the moving image is generated there is a second benefit obtained by all users including the first distributor and as in paragraphs 0118-00122 this benefit can also accrue to a second user who joins as a co-starring avatar and “common distribution is permitted in advance by the first distributor terminal 11, and thus, the common distribution is applied to the server 2 from the second distributor terminal 21” and “where the permission is obtained (step S403), the permission is notified to the second distributor terminal 21 from the server 2 (step S404), and the second distributor terminal 21 receives the permission, and transmits the avatar 12-c of the second distributor, and all data items in a case where there is the avatar of the viewer in the live content that is distributed from the second distributor terminal or there is the commitment virtual item, to the server 2 by using the same method as that of transmitting or storing the motion data or the appearance data of the avatar, described above, that is, the common storage means or the common transmitting means (step S405)” and then “server 2 distributes each of the rendering images illustrated in FIG. 18 to all of the viewers viewing the live content that has been distributed from the first distributor terminal 11 so far and all of the viewers viewing the live content that has been distributed from the second distributor terminal 21 so far, as a live content” and when such co-starring image is generated then as in paragraphs 0123-0127 “where the commitment is performed in the live content during the common distribution from the first viewer terminal 12, item commitment (the application of the commitment and the transmission of the item data) is performed with respect to the server 2 from the first viewer terminal 12, by the method described above (step S501), and the transmission of the item data is performed with respect to the first distributor terminal 11 from the server 2 (step S502), and thus, the first distributor terminal 11 subsequently renders the first virtual space 30 by including the virtual item 12-1 d representing a ribbon shape, and then, an image rendered from the viewpoint of the first distributor avatar 12-1 c and the viewpoint of the second distributor avatar 12-1 c (FIG. 21(A)) and an image rendered from the viewpoint of the first virtual camera 32 (FIG. 21(B)) are distributed to all of the viewer terminals and the distributor terminals subjected to the common distribution” and a “viewer is capable of representing the support or the praise” to others; furthermore a second benefit for such co-starring being generated is seen as in paragraphs 0130-0136 that the virtual objects representing support or praise may be objects which may be thrown to participants of the co-starring image offering these benefits to the co-starring user when the image is generated and it is enjoyed where “a production in which when a commitment target of the item, for example, is set to the first distributor 12-1 b, and performs a predetermined manipulation as described above, the virtual item 12-1 d subjected to the commitment in the virtual space is moved in the virtual space toward the first distributor 12-1 b that is a target of the commitment” and for example as in figure 26B where “a production in which when the number of virtual items 12-1 d subjected to the commitment from a plurality of viewers increases or the same person continuously performs the commitment of a plurality of items, the thrown items are once stacked, and then, collapse”).  Thus Kawakami provides known techniques applicable to the base system of Kojima.
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Kojima to apply the above known technique of Kawakami as doing so would be the application of a known technique to a base system ready for improvement and the results of such application would have been predictable and resulted in an improved system.  The results of such a combination would predictably be that the types of second benefits offered to the participants with avatars in the co-starring image would be provided to the co-starring users when the common distribution of avatars co-starring together occurs as in Kojima already.  Thus predictably the co-starring users as in Kojima would be provided the first benefit of the enjoyment of the type of action which occurs during the co-starring but also would enjoy second benefits from when the co-starring image is generated as at that point it may be judged by viewers and the benefits of the praise and appreciation and status would then be provided to the co-starring users.  Thus as in Kojima previously, the invitation to interact with a co-starring distributor would include indication of first benefits offered such as the enjoyment of the more detailed interaction and this would also act as an invitation which indicates the offer of second benefits such as the praising virtual object benefits as in Kawakami.  This would result in an improved system as such additional offered benefits for participation could entice additional user participation and furthermore such allowing of praise virtual items increases the enjoyment of users and co-starring avatar users as well as they are provided with appreciation and enjoyment from the virtual objects offered as benefits.
Regarding claim 10, as rendered definite as explained above, Kojima as modified teaches all that is required as applied to claim 9 above and further teaches wherein at least one of the first benefit and the second benefit is changed in accordance with evaluation with respect to the co-starring moving image (see Kojima as modified by Kawakami where Kawakami already includes such a feature in the explained combination above and the second benefit is changed in accordance with respect to the co-starring moving image being viewed by users and offering different amounts of “commitment of virtual item in virtual space” in the form of various “virtual item[s]… for indicating the support, the praise, or the like with respect to the live content” where “the image can be visually recognized by all viewers viewing the live content (including the first distributor), and thus, all of the viewers understand the feeling of support or praise that the viewer wanted to represent” and as in paragraphs 0130-0136 there is the teaching that the virtual objects representing support or praise may be objects which may be thrown to participants of the co-starring image offering these benefits to the co-starring user when the image is generated and it is enjoyed where “a production in which when a commitment target of the item, for example, is set to the first distributor 12-1 b, and performs a predetermined manipulation as described above, the virtual item 12-1 d subjected to the commitment in the virtual space is moved in the virtual space toward the first distributor 12-1 b that is a target of the commitment” and for example as in figure 26B where “a production in which when the number of virtual items 12-1 d subjected to the commitment from a plurality of viewers increases or the same person continuously performs the commitment of a plurality of items, the thrown items are once stacked, and then, collapse” such that for example “[i]t is expected that the commitment of the virtual item is concentrated on a popular live content, a popular scene, and a popular performer, and such a production is likely to be attained and has a great effect on the production” meaning that the second benefit of such virtual objects can be changed with respect to the co-starring moving image such that if the co-starring moving image is more pleasing and popular than more virtual objects will be awarded as second benefits).
Regarding claim 11, as rendered definite as explained above, Kojima as modified teaches all that is required as applied to claim 9 above and further teaches wherein at least one of the first benefit and the second benefit is changed in accordance with evaluation of the second user during distribution of the co-starring moving image (see Kojima as modified by Kawakami where Kawakami already includes such a feature in the explained combination above and the second benefit is changed in accordance with evaluation of the second user during distribution of the co-starring moving image being viewed by users and offering different amounts of “commitment of virtual item in virtual space” in the form of various “virtual item[s]… for indicating the support, the praise, or the like with respect to the live content” where “the image can be visually recognized by all viewers viewing the live content (including the first distributor), and thus, all of the viewers understand the feeling of support or praise that the viewer wanted to represent” and as in paragraphs 0130-0136 there is the teaching that the virtual objects representing support or praise may be objects which may be thrown to participants of the co-starring image offering these benefits to the co-starring user when the image is generated and it is enjoyed where “a production in which when a commitment target of the item, for example, is set to the first distributor 12-1 b, and performs a predetermined manipulation as described above, the virtual item 12-1 d subjected to the commitment in the virtual space is moved in the virtual space toward the first distributor 12-1 b that is a target of the commitment” and for example as in figure 26B where “a production in which when the number of virtual items 12-1 d subjected to the commitment from a plurality of viewers increases or the same person continuously performs the commitment of a plurality of items, the thrown items are once stacked, and then, collapse” such that for example “[i]t is expected that the commitment of the virtual item is concentrated on a popular live content, a popular scene, and a popular performer, and such a production is likely to be attained and has a great effect on the production” meaning that the second benefit of such virtual objects can be changed based on evaluation of the second user during distribution as during the performance for example such praise could be targeted at the user offering an evaluation or praise heaped in a relative amount to the other distributor would also be a second benefit change in accordance with evaluation of the second user during distribution compared to the first distributor for example).
Regarding claim 12, as rendered definite as explained above, Kojima teaches all that is required as applied to claim 9 above and further teaches wherein at least one of the first benefit and the second benefit is an object capable of being used in the co-starring moving image by the second user (note that the claim does not actually require the object to be “used” nor is what would determine capability defined such that if some object is capable of being used in any manner by the second user for any purpose but need not be used as so, then the limitation is fulfilled; thus see Kojima as modified, where as modified in claim 9 above already the object is capable of being used by the second users as for example the “virtual objects” which “praise” the targeted distributors in paragraphs 0123-0127 and paragraphs 0130-0136 above may be used by the distributor users to understand the enjoyment of users and to feel beneficial from such popularity and praise; furthermore, note Kawakami, paragraphs 0140-0150 further details various virtual objects and ways they can be manipulated to indicate praise as above including “the virtual item may be clothes, a ride, a building, a background, a small space occupying a part of the virtual space, and the like, and by using such virtual items, for example, it is possible to perform a production in which the avatar wears a costume subjected to the commitment as a virtual item, a production in which the avatar enters the building subjected to the commitment, a production in which the background subjected to the commitment is displayed as the background of the virtual space or as a part thereof” such that clothes on an avatar is an example of an object capable of being used by a second user who is an avatar the subject of the commitment for example).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E SONNERS whose telephone number is (571)270-7504. The examiner can normally be reached Mon-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT E SONNERS/Examiner, Art Unit 2613                    

/XIAO M WU/Supervisory Patent Examiner, Art Unit 2613                                                                                                                                                                                                                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US PGPUB NO. 20210248803
        2 US PGPUB NO. 20120174157
        3 US PGPUB No. 20210204014